Charles Thomas Allen v. The State of Texas



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-04-403-CR





CHARLES THOMAS ALLEN	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 16
TH
 DISTRICT COURT OF DENTON COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

On July 20, 2004, the trial court denied Appellant’s motion for bail pending appeal.  Appellant’s notice of appeal from this order was due by August 19, 2004.
(footnote: 2)  The notice of appeal was not filed until September 1, 2004; thus it was untimely.
(footnote: 3)
	Because the notice of appeal was untimely, we sent a letter to Appellant requesting a response showing grounds for continuing the appeal, as it appeared we lacked jurisdiction.  We received no response.

A notice of appeal that complies with the requirements of Rule 26 is essential to vest this court with jurisdiction.
(footnote: 4)  The Texas Court of Criminal Appeals has expressly held that, without a timely filed notice of appeal or motion for extension of time, we cannot exercise jurisdiction over an appeal.
(footnote: 5)  
Because Appellant’s notice of appeal was untimely filed, we dismiss this case for want of jurisdiction.
(footnote: 6)


PER CURIAM

PANEL D:	DAUPHINOT, HOLMAN, and GARDNER, JJ.

DO NOT PUBLISH

Tex. R. App. P.
47.2(b)

DELIVERED:  October 21, 2004

FOOTNOTES
1:See 
Tex. R. App. P.
 47.4.


2:See
 
Tex. R. App. P.
 26.2(a)(1).


3:See id.


4:Id.
; 
see Slaton v. State
, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); 
York v. State
, 69 S.W.3d 792, 794 (Tex. App.—Fort Worth 2002, no pet.).


5:See Olivo v. State
, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996);
 see also Slaton
, 981 S.W.2d at 210.


6:See 
Tex. R. App. P.
 26.2(a)(1), 43.2(f).